Citation Nr: 0005396	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a scar and 
muscle injury to the left thigh, residuals of a shell 
fragment wound, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for scars and 
muscle damage, left shoulder, residuals of shell fragment 
wounds, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for scars and 
muscle injury to the left lower leg, residuals of shell 
fragment wounds, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss. 


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied increased evaluations for 
the above claims. 


FINDINGS OF FACT

1.  The residual of a shell fragment wound to the left thigh 
(vastus lateralis) is currently manifested by a six-inch, 
non-adherent, non-disfiguring scar, without objective 
evidence of pain, tenderness, or functional limitation; 
multiple retained metallic fragments in the area of the left 
knee; several small scars near the left knee; slight 
tenderness on palpation of the left knee; and no evidence of 
pain, effusion, or limitation of extension of the left knee.  

2.  Residuals of shell fragment wounds to the left shoulder 
are manifested by retained metallic fragments in the left 
axilla and three small scars, without objective evidence of 
pain, tenderness, or functional limitation.  

3.  Residuals of shell fragment wounds to the left lower leg 
(gastrocnemius and anterior tibialis) are manifested by a 
depressed six-inch scar and several smaller scars of the left 
lower leg, without cardinal signs of muscle disability or 
limitation of function and without tenderness, ulceration, or 
pain.

4.  The veteran currently demonstrates a mild sensorineural 
loss in the right ear and a moderate sensorineural loss in 
the left ear.  Hearing acuity in both ears is at level I.  

CONCLUSIONS Of LAW

1.  The criteria for an evaluation in excess of 30 percent for 
a scar and muscle injury to the left thigh, residuals of a 
shell fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5314 (1999).

2.  The criteria for an evaluation in excess of 20 percent for 
scars and muscle injury to the left shoulder, residuals of 
shell fragment wounds, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5304 (1999).

3.  The criteria for an evaluation in excess of 10 percent for 
scars and muscle injury to the left lower leg, residuals of 
shell fragment wounds, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5311 (1999).

4.  The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1999), Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Audiometric evaluation on a pre-induction physical 
examination in October 1967 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
5(15)
5(10)
LEFT
0(15)
0(10)
5(15)
5(15)
0(5)

(The figures in parentheses are based on ISO Standards to 
facilitate data comparison.  Prior to November 1967, 
audiometric results were reported in ASA Standards in service 
medical records.)

Service medical records disclose that the veteran was wounded 
in early March 1969 and hospitalized for more than two months 
for multiple shell fragment wounds of the chest, multiple 
shell fragment wounds of the left leg, and bilateral 
perforations of the tympanic membranes.  None of the wounds 
were found to involve arteries or nerves.  The wounds of the 
chest and left leg were debrided.  

In May 1969, the veteran was afforded electrodiagnostic 
testing by a military physical therapy department.  All 
nerves in the left lower extremity were tested and fell 
within normal limitations, with voluntary function of 60 to 
100 percent.  The weakest muscles had been innervated by the 
post tibial branch of nerves.  He was found able to walk on 
his toes with a minimal, noticeable limp and able to do deep 
knee bends with minimal assistance.  In June 1969, the 
veteran underwent a left tympanoplasty.  In August 1969, upon 
separation from service, examination revealed scars on the 
left lower extremity, a well-healed scar post left 
pneumothorax, and residuals of repair of a large left 
perforated tympanic membrane with ossicles intact.  

Audiometric examination upon separation in August 1969 showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
-5
10
X
15

(The Board points out that this examination is incomplete in 
that it did not indicate hearing acuity at the 3000 Hertz 
level.  It is otherwise generally consistent with the ISO 
results found in October 1967.)

A VA disability evaluation examination report in February 
1970 noted that the veteran was right handed and that he had 
had plastic surgery of the left ear drum.  The right ear and 
canals were normal.  Physical examination of the 
musculoskeletal system revealed numerous scars over the left 
side of the body.  These included:  a one-inch scar in the 
supraspinous area of the left scapula; a two-inch, oblique 
scar over the medial aspect of the left scapula; and a one-
inch scar in the lower one-third of the left scapula.  There 
were no limitations of motion of the scapula, no major 
disfigurations, no tenderness, and no depressions.  There was 
mild keloid all over the scars.  

The left thigh had a horseshoe-shaped, six-inch scar in the 
left lower one-third of the thigh.  There was a one-and-one-
half inch scar over the left knee in the external aspect; a 
two-inch scar in the tibial protuberance; and four small 
scars in the patellar area of the left knee, all about one 
centimeter in length.  There was a six-inch, L-shaped scar in 
the external aspect of the left upper [sic] leg; a one-inch, 
round scar in the medial aspect of the left leg, external 
area; and a one-and one-half inch scar in the lower leg, 
external aspect.  There was no limitation of motion of the 
knee or the ankle and no edema or effusion.  Peripheral 
circulation was normal; reflexes were normal; and gait was 
normal.  There was no major impairment or atrophy.  

Numerous x-rays were taken in conjunction with this 
examination.  X-ray reports of the left thigh showed the mid 
shaft and proximal femur as normal, with no evidence of 
fracture or dislocation and no significant soft tissue 
densities.  Reports of x-rays of the left tibia and fibula 
revealed metallic density in the soft tissue, but no 
fractures or dislocations.  Reports of x-rays of the left 
shoulder showed no fracture or dislocation, and joint space 
was preserved.  Chest x-rays showed that the bony thorax was 
intact and the lung fields clear of infiltrates, although 
metallic fragments were seen in the left axilla.  The x-rays 
of the left knee revealed multiple metallic fragments around 
the left knee joint anteriorly, but not definitely localized 
in the left knee joint.  Other than these fragments, the bony 
architecture was unremarkable, without evidence of reactive 
sclerosis or significant joint space narrowing.  

In April 1970, a consultation request to the hearing clinic 
of the Alabama Medical College for otological examination 
reported that both of the veteran's external ears were 
normal, with both canals open and no drainage.  Both ear 
drums were also stated as normal.  

Audiometric examination done for VA in April 1970 noted the 
following pure tone air conduction thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
X
20
LEFT
25
45
40
X
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
These thresholds were felt to represent true organic acuity.  

In March 1994, the veteran sought an increase in his hearing 
loss evaluation.

A VA July 1994 audiometric examination showed pure tone 
thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
10
20
20
25
20

The average for the right ear was 21 decibels and the average 
for the left ear was 21 decibels.  

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The examiner noted that the veteran's hearing acuity had been 
found to be within normal limits bilaterally.  She stated 
that she believed that these thresholds represented the true 
hearing acuity and that results in the past had yielded 
unreliable results.  

In September 1997, the veteran sought an increased rating for 
all of his service-connected disabilities.

In October 1997, the veteran underwent a special VA 
examination for muscle loss.  The veteran reported that he 
used an elastic brace on his right knee and that he did not 
take any pain medications.  Examination revealed no tissue 
loss on the left side of the veteran's body in comparison 
with the right.  Muscles penetrated were the supraspinatus, 
vastus lateralis, tibialis anterior, and gastrocnemius, all 
on the left.  There had been no damage to tendons, to joints, 
to bones, or to nerves.  Muscle strength was good.  The left 
knee revealed flexion of 110 degrees and extension of 180 
degrees.  There was no evidence of pain during testing and no 
evidence of muscle hernia.  Diagnoses were shrapnel wounds, 
left shoulder, with no loss of motion; shrapnel wound, left 
knee, with loss of motion (flexion) of 20 degrees, but no 
loss of function due to pain.  An x-ray of the left knee 
showed multiple metallic shrapnel fragments overlying the 
soft tissue of the right [sic] knee.  There was no skeletal 
abnormality.

On examination of the veteran's scars in October 1997, the 
examiner described three scars on the left shoulder, 2 cm., 6 
cm., and 2 1/2 cm, in a circular arrangement around the edge of 
the scapula.  There was a fish-hook scar 10 cm. in length and 
2 cm. wide on the lateral aspect of the left knee.  There was 
a 9 cm. by 4 cm. scar over the left calf.  It was irregular 
and depressed about 3 mm.  There were four 1 by 2 cm. scars 
on the anterior surface of the left knee, over the patella.  
In one of these scars, a piece of shrapnel was palpable.  
None of the scars were tender.  There was a 3 by 2 cm. scar 
on the left lateral lower leg.  The examiner found no keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, vascular supply problems, or ulceration.  There 
was no tenderness or pain on objective examination.  There 
was no limitation of function of a part affected due to 
scarring.  Diagnoses were shrapnel wounds of the left 
shoulder, left thigh, and left knee and leg, which were not 
debilitating and mainly cosmetic in nature.  

An October 1997 VA audiometric examination report indicated 
that the veteran had recently been evaluated repeatedly for 
compensation and pension purposes.  On the first audiometric 
test, he had given responses that were quite elevated and 
inconsistent.  He was then rescheduled and counseled.  An 
attempt was then made to reevaluate his hearing using 
traditional pure tone audiometry.  Results for the pure tone 
audiometry revealed hearing sensitivity within normal limits 
bilaterally with excellent speech discrimination.  A third 
audiometric examination initially revealed thresholds that 
were elevated as much as 40 decibels at some frequencies.  
This examiner stated, in summary, that the veteran's hearing 
was within normal limits bilaterally.  He believed that these 
thresholds were a fair representation of the veteran's 
organic hearing acuity.  (The Board has been unable to locate 
the results of any of this testing within the claims file.)  

A VA outpatient treatment record in November 1997 noted the 
veteran's complaints of episodic pain in the left knee, 
thigh, and lower back, as well as his statement that his knee 
would give out.  Physical examination revealed the presence 
of old scars and reports of x-rays indicated multiple 
metallic fragments over left knee, but there was no effusion 
and full range of motion.  Mild medial/lateral patella 
tenderness was noted on palpation.  The veteran wore a knee 
brace and it was felt that the veteran had experienced 
episodes of dull pain on flare-ups.  The assessment was knee 
pain, chronic, secondary to trauma/foreign body vs. 
iliotibial symptoms.  An orthopedic consultation was to be 
considered for possible removal of fragments.  It was noted 
that physical therapy might be considered for possible 
iliotibial symptoms.

In February 1998, an x-ray of the left shoulder showed 
degenerative changes of the acromial clavicular joint.

In March 1998, audiograms which had been conducted in October 
1997 were repeated, although again with questionable 
reliability.  Repeated examination and testing later in March 
1998 indicated that the tympanic membranes were clear and 
that the veteran had a bilateral sensorineural hearing loss, 
greater in the left ear than in the right.  

In relation to the VA audiometric testing in July 1998, the 
examiner reviewed the medical records.  He noted that hearing 
evaluations in June 1964 and October 1997 both indicated 
hearing within normal limits bilaterally.  An audiogram dated 
in February 1970 suggested hearing within normal limits in 
the right ear and a mild conductive hearing loss in the left 
ear, while VA examination in April 1970 indicated hearing 
within normal limits in the right ear and a mild-to-moderate 
sensorineural hearing loss in the left ear.  Despite the fact 
that the veteran had been seen in this VA clinic on a number 
of occasions back to 1993 for hearing evaluations, the 
reliability of most of these tests were judged to be fair to 
poor.  The veteran had reported decreased hearing since 1968, 
with current difficulty in understanding speech, especially 
if not looking directly at the speaker.  

On this July 1998 audiometric evaluation, pure tone 
thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
35
LEFT
45
45
45
45
50

The average for the right ear was 35 decibels and for the 
left ear was 46 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percentage in the left ear.

The examiner summarized these audiometric test results as 
suggesting a mild sensorineural hearing loss in the right ear 
and a moderate sensorineural hearing loss in the left ear.  
The reliability for the left ear was considered fair.  The 
examiner stated that these current results were consistent 
with both March 1998 audiograms, which had been performed at 
that clinic, as well as with the results for the left ear of 
the hearing evaluation in April 1970.  


II.  Legal Analysis

The veteran has presented well-grounded claims for higher 
disability evaluations within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the prior rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Since the RO has 
obtained all available service medical records, has afforded 
the veteran numerous VA physical and audiometric 
examinations, and has offered the opportunity of a hearing 
before the Board, VA has complied with its duty to assist 
mandated by 38 U.S.C.A. § 5107.  The Board is thus satisfied 
that no further assistance to the veteran is required.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A.  Increased Ratings for Muscle Injuries

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, i.e., the bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, or other residuals.  The location of foreign 
bodies may establish the extent of penetration and consequent 
damage.  It may not be too readily assumed that only one 
muscle, or group of muscles is damaged.  A through and 
through injury, with muscle damage, is always at least a 
moderate injury, for each group of muscles damaged.  A rating 
of severe grade is warranted when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.56(d) (1999).  There 
are locations, as in the wrist or over the tibia, where 
muscle damage might be minimal or damage to tendons repaired 
by suture, and, in such cases, requirements for severe 
ratings are not necessarily met.  38 C.F.R. § 4.56(a) (1999).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).  

A slight disability of muscles may typically result from a 
simple wound of muscle without debridement or infection.  
History of the injury is shown by a service department record 
of a superficial wound with brief treatment and return to 
duty, and subsequent healing with good functional results and 
without cardinal signs or symptoms of muscle disability.  
Objective findings reveal a minimal scar, but no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d) (1999).  

A moderate disability of the muscles may typically result 
from a through and through or deep penetrating wound of short 
track from a single bullet, small shell, or shrapnel 
fragment, without the explosive effect of a high velocity 
missile and residuals of debridement or prolonged infection.  
History of the injury is shown by service department record 
or other evidence of in-service treatment for the wound and a 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings include entrance and, possibly, exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

A moderately-severe disability of the muscles is caused by a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
resultant debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History and 
complaints are demonstrated by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound; a record of consistent complaint 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and, if 
present, exit scars indicating the track of the missile 
through one or more muscle groups and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Id. 

A severe disability of the muscles results from a through and 
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The history 
is substantiated by service department records or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound and a record of consistent complaints 
of the cardinal signs and symptoms of muscle disability, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to the muscle 
groups in the missile track.  Palpation shows loss of deep 
fascia or muscle substance or soft flabby muscles in the 
wound area.  The muscles may swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements, compared with the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Other signs of severe muscle disability, if present, are x-
ray evidence of minute, multiple, scattered foreign bodies, 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering an area where bone is 
normally protected by muscle.  Severe muscle disability may 
also be shown by diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

1.  Left Thigh Injury

Discussion of the scars of the veteran's left knee are 
included under the discussion of the left thigh disability.  
The rationale for including discussion of the left knee scars 
with this injury, rather than with the lower leg injury, is 
that this muscle group is more extensively involved in the 
functions of the knee than are the muscles involved in the 
lower leg injury, as will be apparent as the affected muscle 
groups are discussed herein.

The veteran has been rated under 38 C.F.R. § 4.73, Diagnostic 
Code 5314, for injuries to Muscle Group XIV (anterior thigh 
group), for the shell fragment wounds of his left thigh.  
These muscles govern extension of the knee (2, 3, 4, 5); 
simultaneous flexion of the hip and flexion of the knee (1); 
tension of the fascia lata and iliotibial band, acting with 
Muscle Group XVII (1) in the postural support of body and 
with the hamstrings in synchronizing the hip and knee (1, 2).  
Anterior thigh group muscles are comprised of the (1) 
sartorius, (2) rectus femoris, (3) vastus externus, (4) 
vastus intermedius, (5) vastus internus, and (6) tensor 
vaginae femoris.  A severe injury warrants a 40 percent 
evaluation; a moderately severe injury a 30 percent 
evaluation; and a moderate injury a 10 percent evaluation.  A 
slight injury is noncompensable.  This veteran's injury is 
currently rated at 30 percent as moderately severe.  The 
muscle affected, according to VA examination report, is the 
vastus lateralis.  While vastus lateralis is not a term used 
in the rating schedule, there are three vastus muscles 
mentioned, all of which affect extension of the knee.  It 
appears likely that the term "vastus externus" used in the 
rating schedule would correspond with the term "vastus 
lateralis" used in the VA examination report.

In determining, generally, the current degree of impairment 
due to a muscle injury, criteria to be considered are whether 
there are retained metallic fragments, which are minute, 
multiple, and scattered; whether there is muscle damage 
resulting in loss of strength, atrophy, a lowered threshold 
of fatigue, or fatigue pain; whether the wound had been 
severe enough to require debridement; whether debridement had 
been extensive or followed by prolonged infection, sloughing 
of soft parts, or intermuscular binding; and whether the 
resultant scar was adhesive.  

The medical history of the veteran's injury to his left thigh 
discloses that he sustained shell fragment wounds in March 
1969, which did not shatter the bone or involve arteries or 
nerves.  Examination in 1970, including x-ray evidence, 
revealed multiple metallic fragments around the left knee 
joint anteriorly, but not definitely localized in the left 
knee joint and several small scars in the area of the left 
knee, the largest a scar about two inches long.  There was no 
evidence of fracture or dislocation and no significant soft 
tissue densities.  Although the thigh wound involved the 
vastus lateralis, required debridement, and left a scar six 
inches long, VA examination in February 1970, less than a 
year after the injury, revealed no major impairment or 
atrophy.  There was no limitation of motion of the knee, no 
edema and no effusion.  Peripheral circulation was normal; 
reflexes were normal; and gait was normal.

VA examination in October 1997 indicated that the veteran's 
muscle strength was generally good and that the extension of 
his left knee was considered by the examiner to be within 
normal limits.  He had no loss of function due to pain.  As 
to the scars, they were neither tender, painful, nor limiting 
in function.  The examiner stated that this wound was not 
debilitating.  Examination of the scars disclosed a palpable 
piece of shrapnel over the patella, and x-rays in November 
1997 showed multiple metallic fragments over the left knee 
and clinical examination showed mild patella tenderness on 
palpation.  There was, however, full range of motion and no 
effusion.  Moreover, since scars are not located on the head, 
face, or neck, they are not considered to be disfiguring.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  

Specifically, in relation to injuries to Muscle Group XIV, 
the evidence shows damage to only one muscle, the vastus 
lateralis, which affects only extension of the knee.  The 
veteran has not been found to have had any limitation of 
extension of the knee.  Testing of strength and endurance 
compared with the sound side has not in the past and does not 
currently demonstrate positive evidence of impairment.  There 
is no evidence of inability to keep up with work requirements 
and no indications on palpation of the loss of deep fascia, 
muscle substance, or normal firm resistance of muscles on 
palpation as compared with the sound side.  Scarring is not 
adherent, tender, or disfiguring.  Therefore, the veteran's 
current disability from shell fragment wounds of the left 
thigh is commensurate with a disability from moderate to 
moderately severe, thus warranting an evaluation not in 
excess of 30 percent.  

Other than mild patella tenderness on palpation, the left 
upper leg injuries do not currently demonstrate any 
functional loss.  The veteran does have a slight limitation 
of flexion of his left knee.  However, no muscle affecting 
flexion of the knee has been identified as among those 
affected by the veteran's shrapnel injuries.  Accordingly, 
the slight limitation of flexion he demonstrates has not been 
shown to be related to his wound residuals.

Accordingly, the Board finds by a preponderance of the 
evidence that the evidence is against a disability evaluation 
in excess of 30 percent for the veteran's left thigh injury.  

2.  Left Shoulder Injury

The veteran has been rated at 20 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5304, concerning Group IV muscle 
injuries.  These muscles govern the stabilization of the 
shoulder against injury in strong movements; the holding of 
the head of the humerus in its socket; abduction; and outward 
rotation and inward rotation of the arm.  Intrinsic muscles 
of the shoulder girdle comprise the supraspinatus; 
infraspinatus and teres minor; as well as the subscapularis 
and coracobrachialis.  Since this veteran is right handed, 
ratings are reported here for the non-dominant hand.  A 
severe injury of the non-dominant hand is evaluated as 20 
percent disabling; a moderately-severe injury as 20 percent, 
and a moderate injury as 10 percent.  A slight injury is 
noncompensable.  

Shell fragment wounds of the veteran's left shoulder also did 
not cause fractures and did not involve arteries or nerves.  
As revealed by x-ray reports, the left shoulder had not been 
fractured or dislocated and metallic fragments were seen only 
in the left axilla.  VA examination in February 1970 found no 
limitations of motion of the scapula, no major disfiguration, 
no tenderness, and no depressions.  Although three scars were 
observed, these were all small, with the largest being two 
inches in length.  Subsequent examination in October 1997 
noted that the supraspinatus muscle had been penetrated.  
There was, however, good muscle strength and no evidence of 
pain or of muscle hernia.  Although the wounds had reportedly 
been debrided, the evidence did not show prolonged infection, 
sloughing of soft parts or intermuscular scarring.  He had no 
limitation of motion.  The scars were not tender or painful, 
nor was there any limitation of function due to scarring.  

The evidence thus indicates a moderate disability, equivalent 
to a 20 percent evaluation.  Moreover, since the injury was 
to the left shoulder, which affects the veteran's non-
dominant hand, the highest evaluation allowed under this 
rating code is 20 percent.  

Accordingly, the Board finds by a preponderance of the 
evidence that the evidence is against a disability evaluation 
in excess of 20 percent for the veteran's left shoulder 
injury.  

3.  Left Lower Leg Injury

The veteran has been evaluated at 10 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, pertaining to Muscle Group XI 
(posterior and lateral crural muscles and muscles of the 
calf) injuries.  These muscles govern propulsion and plantar 
flexion of the foot (1); stabilization of the arch (2,3); 
flexion of the toes (4,5); and flexion of the knee (6).  They 
consist of (1) the triceps surae (gastrocnemius and soleus); 
(2) the tibialis posterior; (3) the peroneus longus; (4) the 
peroneus brevis; (5) the flexor hallucis longus; (6) the 
flexor digitorum longus; (7) the popliteus; and (8) the 
plantaris.  A severe injury warrants a 30 percent evaluation, 
a moderately severe injury a 20 percent evaluation, and a 
moderate injury a 10 percent injury.  A slight injury is 
noncompensable.  Of these muscles, VA examination report has 
shown that the gastrocnemius is the only one affected, and, 
according to the rating schedule, it affects propulsion and 
plantar flexion of the foot.

VA examination has also found that the tibialis anterior was 
involved in the injury.  The tibialis anterior is part of 
Muscle Group XII (anterior muscles of the leg), evaluated 
under Diagnostic Code 5312.  These muscles affect 
dorsiflexion (1); extension of the toes (2); and 
stabilization of the arch (3).  They consist of (1) tibialis 
anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; and (4) peroneus tertius.  The muscle 
affected in this veteran's injury, the tibialis anterior, if 
impaired, would affect dorsiflexion, according to the rating 
schedule.

On examination in 1970, the left leg showed a six-inch scar 
and two smaller scars.  The examiner at that time, however, 
noted no limitation of motion of the ankle, no edema and no 
effusion.  Peripheral circulation was normal; reflexes were 
normal; and gait was normal.  Examination in 1997 noted that 
the tibialis anterior and gastrocnemius had been involved.  
With the exception of a loss of knee flexion of 20 degrees, 
however, there was no loss of function, and knee flexion is 
not a function of either of the identified muscles.

A consideration of the totality of the evidence indicates, 
therefore, that the veteran's left lower leg residuals are 
currently moderate in degree.  Accordingly, the preponderance 
of the evidence is against an evaluation for shell fragment 
wounds to the left lower leg in excess of a 10 percent 
evaluation.  

In respect to the above three claims, the Board has afforded 
the veteran all benefit of the doubt, but, since it finds 
that his disabilities have been most fairly rated, is unable 
to grant any increase under these circumstances.  38 U.S.C.A. 
§ 5107 (West 1991).  

B.  Compensable Rating Bilateral Hearing Loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Specifically, disability 
evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

The regulations governing the evaluation of hearing 
disabilities were amended, effective June 10, 1999.  64 Fed. 
Reg. 25202, et seq. (May 11, 1999).  The RO has not evaluated 
the veteran's claim under the recently amended regulations.  
However, the veteran is not prejudiced by the Board's review 
of his claim on appeal in this instance, because the 
amendments did not effect substantive alterations in the 
evaluation of hearing disabilities.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  This conclusion is supported by the 
comments accompanying the new regulations which assert that 
the changes are not intended to be liberalizing.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  The new regulations do not 
render substantive changes in the regulations.

Pursuant to the 1999 amendments, there was no change in the 
evaluation of hearing loss disability under Tables VI, VIa, 
and VII.  However, under the amendments, all hearing loss 
disability is coded as Diagnostic Code 6100 under Table VII.  
Under the old regulation, hearing loss disability was coded 
from Diagnostic Code 6100 to Diagnostic Code 6110.  No change 
was effected in the percentage evaluations, however.

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes 11 
auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  

With average puretone threshold in the right ear of 35 
decibels and speech recognition of 92 percent, a numeric 
designation of I is assigned under Table VI.  With average 
puretone threshold in the left ear of 46 and speech 
recognition of 92 percent, a numeric designation of I is also 
assigned for the left ear.  When both ears show a level I 
impairment, the rating under Table VII is noncompensable.  
Therefore, with only a mild sensorineural hearing loss in the 
right ear and a moderate sensorineural hearing loss in the 
left ear, the degree of disability to date is not sufficient 
to warrant a compensable evaluation according to VA 
regulation.  The preponderance of the evidence is against a 
higher rating.  This result is the same under the prior 
rating criteria and the revised criteria.  Neither is more 
favorable to the veteran.  Accordingly, a compensable 
evaluation for a bilateral hearing loss must be denied.  


ORDER

An evaluation in excess of 30 percent for a scar and muscle 
injury to the left thigh, residuals of a shell fragment 
wound, is denied.  

An evaluation in excess of 20 percent for scars and muscle 
damage, left shoulder, residuals of shell fragment wounds, is 
denied.  

An evaluation in excess of 10 percent for scars and muscle 
injury to the left lower leg, residuals of shell fragment 
wounds, is denied.  

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

